         Daniel Sadeh, Esq.
         HALPER SADEH LLP
         375 Park Avenue, Suite 2607
         New York, NY 10152
         Telephone: (212) 763-0060
         Facsimile: (646) 776-2600
         Email: sadeh@halpersadeh.com

         Counsel for Plaintiff

                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK

            CHRISTOPHER MORICONI,                             Case No: 1:20-cv-03136-CBA-RLM

                  Plaintiff,
                                                              NOTICE OF VOLUNTARY
                  v.                                          DISMISSAL PURSUANT TO FED. R.
                                                              CIV. P. 41(a)(1)(A)(i)
            TERRAFORM POWER, INC., BRIAN
            LAWSON, CAROLYN J. BURKE,
            CHRISTIAN S. FONG, HARRY
            GOLDGUT, RICHARD LEGAULT, MARK
            MCFARLAND, and SACHIN SHAH,

                  Defendants.


                PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

         Civil Procedure, Plaintiff Christopher Moriconi hereby voluntarily dismisses the above-captioned

         action without prejudice. Defendants have not served an answer or a motion for summary

         judgment.



         Dated: July 23, 2020                                Respectfully submitted,

                                                             HALPER SADEH LLP

                                                             By: /s/ Daniel Sadeh
                                                             Daniel Sadeh, Esq.
/s/ Carol Bagley Amon                                        375 Park Avenue, Suite 2607
United States District Judge                                 New York, NY 10152
                                                             Telephone: (212) 763-0060
July 23, 2020

                                                        1
    Facsimile: (646) 776-2600
    Email: sadeh@halpersadeh.com

    Counsel for Plaintiff




2
                                 CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on July 23, 2020, a true and correct copy of the annexed
NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
was served in accordance with the Federal Rules of Civil Procedure with the Clerk of the Court
using the CM/ECF system, which will send a notification of such filing to all parties with an email
address of record who have appeared and consented to electronic service in this action.


Dated: July 23, 2020                                  /s/ Daniel Sadeh
                                                      Daniel Sadeh




                                                 3
